DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 11/10/2017. Certified copy being received.

Claim Objections
Claims are objected to because of the following informalities:
Claims 1, and 33-34 recites “the absolute maximum value”, such recitation is lack of antecedent basis. Claims 2-32 are also objected for inheriting the same deficiency because they are dependent on claim 1.
Claims 6-13 and 15-31 recites “the synthesis windowing function”. Such limitation is lack of antecedent basis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2 recites "the maximum". It is unclear whether it antecedently refers to "the absolute maximum". For examination purposes, examiner interpreted "the maximum" as "the absolute maximum" because spec page 24 recites maximum 41', which is the absolute maximum.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1, recites an apparatus for performing transformation of a time domain of a signal into a frequency domain. 
 Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites performing a modulated lapped transform analysis using an analysis windowing function comprises a meandering portion crossing a linear function in correspondence of at least four points, such limitation cover mathematical calculations, such as using a mathematical equation at step 152 as describe in figure 4, 15, page 21 line 19 – page 22 line 5. 
Additionally, the claim also recites the analysis windowing function is defined so as to be asymmetric, and the analysis windowing function is defined so as to be, in the meandering portion: greater than the linear function in a first interval between a first crossing point and a second crossing point; lower than the linear function in a second interval between the second 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites an apparatus for encoding an information signal comprises a plurality of frames, a modulated lapped transform tool for transforming time domain into frequency domain, and a bitstream writer to prepare a bitstream based on the FD representation of the information signal. However, the elements are recited at a high level of generality, i.e., as a generic component receiving an information signal, such as audio signal and performing audio encoding, at most the additional elements are considered as insignificant extra solution activity. Such element fails to provide a meaningful limitation on the claim invention. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic audio encoding component. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-
 
	Regarding claims 2-32, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.

	Regarding claims 2-12 and 14-31, recite further limitation that are abstract mathematical concepts without reciting any additional element that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

	Regarding claim 13, recites a storage space to store the values of the analysis windowing function and/or the synthesis windowing function. However, this element recites at a high level generality, i.e. a generic computer memory to store data. Storing data that is generated from the abstract idea into generically claimed storage space fails to provide a meaningful limitation on the claimed invention. At most, the additional element is considered an  

	Regarding claim 32, recites the information signal is an audio signal. As described in the analysis of claim 1, receiving the information signal, such as audio signal is an insignificant extra solution activity. See analysis of claim 1 for detail. 

Regarding claim 33, recites a method for performing transformation of a time domain of a signal into a frequency domain. 
 Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites performing a modified cosine transformation, MDCT, for transforming TD to FD using an analysis windowing function comprises a meandering portion crossing a linear function in correspondence of at least four points, such limitation cover mathematical calculations, such as using a mathematical equation at step 152 as describe in figure 4, 15, page 21 line 19 – page 22 line 5. 
Additionally, the claim also recites the analysis windowing function is defined so as to be asymmetric, and the analysis windowing function is defined so as to be, in the meandering portion: greater than the linear function in a first interval between a first crossing point and a second crossing point; lower than the linear function in a second interval between the second 
Under Prong Two of Step 2A, this judicial exception is not integrated into a practical application. The claim additionally recites a method for encoding an information signal comprises a plurality of frames. However, the elements are recited at a high level of generality, i.e., as a generic component receiving an information signal, such as audio signal and performing audio encoding, at most the additional elements are considered as insignificant extra solution activity. Such element fails to provide a meaningful limitation on the claim invention. Thus the claim is directed to an abstract idea.
Under Step 2B, as discussed with respect to Prong Two of Step 2A, the additional elements in the claim amount no more than mere instructions to apply the exception using a generic audio encoding component. The same conclusion is reached in step 2B, i.e. mere instruction to apply an exception on a generic element cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The receiving data is considered to be insignificant extra-solution activity in step 2A, and are determined to be well-understood, routine, conventional activity in the field. Court decisions cited in MPEP 2106.05(d)(II) section (i), indicate that mere receiving or transmitting data over a network, is 

Regarding claim 34, recites a product claim that would be practiced by the method claim 33. Thus, the same analysis for claim 33 is applied equally to claim 34. Additionally, claim 34 recites when said computer program is run by a computer. However, this limitation is recited at high level generality i.e. a generic computer running a program. Such limitation fails to impose a meaningful limitation on the claimed invention and amount to no more than mere instruction to apply the exception using generic computer. Mere instruction to apply an exception using generic computer fails to integrate the abstract idea into a practical application under prong two of step 2A, and cannot provide inventive concept under step 2B. Accordingly, the claim is not patent eligible under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malvar – NPL – Biorthogonal and Nonuniform Lapped Transforms for Transform Coding with Reduced Blocking and Ringing Artifacts (cited in IDS dated 7/28/2021)
Malvar discloses a method for performing lapped transform for audio encoding applications. As disclosed in figure 8, a modulated lapped transformation for analysis comprises a meandering portion that would across 3 points with a linear function of constant value of 1.
Geiger – US 20120265541 
Geiger discloses a system for performing audio signal encoder as disclosed in figure 2C that comprises a MDCT to perform time domain to frequency domain and the encoding block to output the bitstream. Geiger also discloses in figure 5 the analysis windowing 
Tsutsui – US 6167093
Tsutsui discloses a method and apparatus for encoding the information signal. As discloses in figure 6B, Tsutsui teaches the analysis windowing function that that comprises a meandering portion that crosses a linear function with a constant value of 1 corresponding of three points.
Oshikiri – US 8554549 
Oshikiri discloses an encoding device as disclosed in figure 1 that comprises a frequency domain transforming section, which transform time domain of the input signal into frequency domain. Oshikiri also teaches a multiplex section that output the bitstream based on the frequency domain. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182